Citation Nr: 0009516	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 1, 
1996 for a total rating based on individual unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his father


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The appellant had active duty from April 1970 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The appellant was service connected for post traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling, 
effective from November 3, 1993 through November 30, 1996.  

2.  The appellant's claim for a total rating based on 
individual unemployability due to service-connected 
disability was signed by the veteran on November 21, 1996, 
and received by the RO on November 22, 1996.  

3.  It is not shown that the veteran became totally disabled 
by way of PTSD on account of individual unemployability 
during the one year prior to November 22, 1996.  


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability prior to 
December 1, 1996 have been met.  38 U.S.C.A. 5107 (West 
1991); 38 C.F.R. 3.102, 4.3, 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total rating for compensation based upon individual 
unemployability was granted and assigned an effective date of 
December 1, 1996.  The appellant contends that the award 
should be as of December 1, 1995.  

The veteran's VA Form 21- 8940, Veteran's Application for 
Increased Compensation Based On Unemployability was signed by 
him on November 21, 1996.  In his application, he stated that 
he last worked in May 1994.  In an October 1998 letter the 
veteran's counsel stated that the total rating should go back 
to December 1, 1995 since his treatment at a VA medical 
center well prior to that date indicated that the veteran's 
PTSD precluded the performance of basic work-related 
activity.  The veteran's counsel contends that since this was 
in effect a claim for an increase rating, the requirements of 
38 C.F.R. § 3.157 would be applicable for an earlier 
effective date under the informal claim process.  

The earliest effective date for an increased evaluation (such 
as a total rating for compensation based upon individual 
unemployability) is that which is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1) and (2) 
(1998); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

The veteran's claim for an effective date earlier than 
December 1, 1996 is granted.  The veteran signed his claim 
for a total rating based upon individual unemployability on 
November 21, 1996, whereupon it was received by the RO the 
next day November 22, 1996.  The correct effective date, 
therefore is November 22, 1996, the date the RO received the 
veteran's claim.  

In order to be granted an effective date earlier than 
November 22, 1996, it must be factually ascertainable that an 
increase in disability had occurred within one year prior to 
November 22, 1996.  (thus, November 1995).  Here, there are 
VA outpatient treatment records showing that the veteran was 
seen in the mental hygiene clinic between January 1996 and 
December 1996.  

In January 1996 his mood was anxious.  In March 1996 the 
veteran reported that he was stressed because of the suicide 
of his fiancée's son and the death of a relative.  He 
described ongoing decreased sleep.  Upon examination he was 
well groomed, his speech was clear and his affect was mildly 
sad.  The veteran's thought process was clear and nightmares 
and flashbacks were present.  He denied hallucinations and 
suicidal ideations and was alert and oriented to time, place 
person and objects.  The assessment was PTSD.  

The veteran's eye contact was good and his thoughts were goal 
oriented in May 1996.  There were no active hallucinations 
and the veteran's affect was appropriate.  His mood was 
slightly irritable.  There was no paranoia or delusions.  The 
veteran was not suicidal or homicidal.  The impression was 
PTSD.  In July 1996 the veteran was noted as pleasant and 
cooperative.  His thoughts were goal directed and no 
psychosis was noted.  He was not suicidal or homicidal.  The 
impression was PTSD.  

The veteran's eye contact was good and his thoughts were goal 
directed in September 1996.  No psychosis was noted and he 
denied suicidal or homicidal ideations.  The impression was 
PTSD.  In October 1996 the veteran's eye contact was good and 
he was cooperative.  His thoughts were goal directed and no 
psychosis was noted.  The veteran was alert and did not have 
any suicidal or homicidal ideations.  The impression was 
PTSD.  

In December 1996 the veteran had good eye contact.  No audio 
or visual hallucinations were noted.  His thoughts were goal 
directed and his mood was slightly irritable, but he 
demonstrated a sense of humor.  The veteran's affect was 
appropriate.  No delusions were noted.  There were no 
suicidal or homicidal ideations.  The impression was PTSD.  

The VA records dated prior to November 22, 1996, did not 
reveal that the veteran's service-connected disability had 
rendered him unemployable.  Other than the VA documents 
described above, there are no objective psychiatric records 
between November 1995 and November 1996, which would 
establish a factual basis that the veteran's service-
connected disability had rendered him unemployable.  The RO's 
grant of a 70 percent rating for PTSD and the grant of the 
award of a total rating for compensation based upon 
individual unemployability was not based on the veteran's 
1996 psychiatric records.  The basis of the increased rating 
was the veteran's 1997 psychiatric records.  The appropriate 
effective date for the veteran's total rating for 
compensation based upon individual unemployability was as of 
November 22, 1996, the date of receipt of the claim.  

As set forth above, the RO has assigned an effective date of 
December 1, 1996, for the award a total rating for 
compensation based upon individual unemployability.  This 
date does not correspond to the date of receipt of the 
veteran's claim.  Thus, November 22, 1996, is the proper 
effective date under the applicable regulation.  

Informal Claims

The veteran's counsel contends that the veteran's treatment 
at the VA mental hygiene clinic prior to December 1, 1996 
constitutes an informal claim for an increased rating for 
PTSD.  In essence the veteran's counsel avers that the 
effective date of the 70 percent rating for PTSD should be 
December 1, 1995.  He further maintains that the effective 
date for a total rating for compensation based upon 
individual unemployability should be December 1, 1995.  

Once a formal claim for pension or compensation has been 
allowed receipt of a report of examination or hospitalization 
by the VA will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157(a) (1999).  Here, we have an 
adjudicated service-connected compensable psychiatric 
disorder and VA outpatient treatment reports that 38 C.F.R. 
§  3.157(b) mandates the Secretary accept as an informal 
claim for a rating increase.  

As stated above, there are VA outpatient treatment records 
showing that the veteran was seen in the mental hygiene 
clinic between January 1996 and December 1996.  However, 
these records fail to show an increase in the veteran's 
disability.  Entitlement to an increased evaluation for PTSD 
was not demonstrated in the mental hygiene clinic records 
between January 1996 and December 1996.  The records 
consistently showed that the veteran denied hallucinations 
and suicidal ideations and was alert and oriented to time, 
place person and objects.  The veteran had good eye contact; 
his thoughts were goal directed; he demonstrated a sense of 
humor; no delusions were noted and his affect was appropriate 
throughout 1996.  The mental hygiene clinic records prior to 
November 22, 1996, do not substantiate the veteran's 
contention for an earlier effective date.  

The Board finds that the current appropriate effective date 
is November 22, 1996 and there is no legal basis for an 
effective date prior to November 22, 1996.  Thus, the claim 
for an earlier effective date, of November 22, 1996 is 
granted.  


ORDER

An effective date of November 22, 1996, for a total rating 
for compensation based upon individual unemployability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

